     Case 3:18-cr-00137 Document 201 Filed 07/13/20 Page 1 of 2 PageID #: 767



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL ACTION NO. 3:18-00137-03

MARQUAN CHARLES WILLIAMS

                                            ORDER

        Pending before the Court is Defendant Marquan Charles Williams’ motion seeking

compassionate release due to the COVID-19 pandemic or, in the alternative, for an order directing

the Federal Bureau of Prisons to provide him testing data for COVID-19. ECF No. 200. In his

motion for release, Defendant states he suffers from asthma and had cardiothoracic surgery on his

left lung. However, Defendant does not allege he has experienced any problems receiving

treatment or controlling his asthma while incarcerated, and he did not request to be sent to a

medical facility to be evaluated or treated for this condition when he was sentenced on May 6,

2019. Nevertheless, Defendant—who is currently incarcerated at FCI Allenwood—argues that the

ongoing COVID-19 pandemic and guidance from the Attorney General for the Bureau of Prisons

to prioritize home confinement justifies a reduction in his sentence. Id. at 1; see also Mem. from

Att’y     Gen.     to     Dir.,    BOP       1–2     (Apr.      3,    2020),     available      at

http://www.justice.gov/file/1266661/download. While the Court understands Defendant’s

concerns regarding COVID-19, the mere possibility of contracting the virus is not a sufficiently

“extraordinary and compelling” reason to justify a reduction in sentence under 18 U.S.C.

§ 3582(c)(1)(A)(i). See, e.g., United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457,

at *7 (E.D. Va. Apr. 10, 2020) (reasoning that “the fear of contracting a communicable disease
   Case 3:18-cr-00137 Document 201 Filed 07/13/20 Page 2 of 2 PageID #: 768



proves insufficient to justify a sentence modification” (internal quotations omitted) (emphasis in

original)). Additionally, the Court finds Defendant makes no argument as to why this Court should

order the Bureau of Prisons to provide him COVID-19 testing data or why this Court is the proper

forum to enter such an order as Defendant is not incarcerated in this District. The Court finds

Defendant’s single cursory statement that the data be provided to him is insufficient. Accordingly,

for the reasons stated, the Court DENIES Defendant’s motion to be released and his alternative

request for testing data. ECF No. 200.



       The Court DIRECTS the Clerk to send a copy of this Order to counsel and the defendant,

the United States Attorney’s Office, the United States Probation Office, and the United States

Marshals Service.

                                             ENTER:         July 13, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -2-
